Citation Nr: 1530049	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran is unrepresented.  By a filing of February 2014, the Veteran withdrew his July 2012 authorization for representation by the North Carolina Division of Veterans Affairs.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's symptoms of PTSD, including agitation reactions, short temper, sleep disturbance, hypervigilance, guarded and nervous behavior that is grossly inappropriate, severe isolation, poor behavioral controls, suspiciousness, and difficulty with memory and concentration, cause total occupational and social impairment.

2.  The Veteran has a total rating for PTSD, and does not allege, nor does the record show, that his remaining service-connected disabilities (amebic liver abscess suspected, currently rated noncompensable, bilateral hearing loss, noncompensable, and tinnitus 10 percent disabling) render him unemployable.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The appeal as to entitlement to TDIU is moot. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter of July 2011 informed the Veteran as to how to substantiate his claim for PTSD, and a letter of December 2011 informed the Veteran as to substantiating a claim for TDIU.  The notice included the required information as to how ratings and effective dates are assigned.

An initial evaluation higher than 70 percent for PTSD is a "downstream" issue from a July 2012 rating decision.  When, as here, VA has granted service connection and assigned an initial disability rating and effective date, the service connection claim has already been proven, thereby making unnecessary the provision of additional notice.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to assist

VA also has a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements of the Veteran, service treatment records, and post-service VA and private treatment records.

The Veteran underwent VA medical examinations for his PTSD in April 2012 and July 2011.  The examination reports reflect that the examiners examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

There is no indication in the record that additional, relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because nothing indicates that any failure by VA to provide additional notice or assistance would reasonably affect the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been given the opportunity to present evidence and argument in support of his claim.  In his November 2012 appeal to the Board, the Veteran declined the option of scheduling a Board hearing.

Initial higher rating for PTSD

Legal criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods in which a service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's current 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130 (2014), General Rating Formula for Mental Disorders (General Rating Formula).

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; memory loss for names of close relatives, own occupation, or one's own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In evaluating PTSD, the Board may consider Global Assessment of Functioning (GAF) scores assigned to the claimant.  The GAF scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) at 32).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but functioning that is generally good, and with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., conflicts with peers or co- workers, few friends).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood.

Analysis

The Veteran stated in his April 2011 claim, "I have recently learned that the nervous condition that I have had for years is called PTSD."  In a July 2011 filing, he stated, "Seeing my fellow comrades wounded and dying [in Vietnam] was really a very heart wrenching experience.  I often asked myself why so many people had to go through such a tragic experience.  We were all so very young.  Vietnam is a place and time in my life that I will never forget as long as I live."

In July 2011, the Veteran received a private psychological evaluation and was diagnosed with "chronic, severe" PTSD.  His GAF score was 39.  The evaluation report described the Veteran's mental status as: "Cooperative. Normal dress. Mood agitated. Affect restricted.  No current suicidal or homicidal ideation.  Narrative not always linear. Judgment and insight limited. Oriented x 3." 

Noted symptoms were intrusive thoughts, traumatic nightmares, hypervigilance, memory and concentration problems, exaggerated startle response, short temper, avoiding crowds, being less social, preferring to spend time alone at home, not tolerating having anyone behind him, frequent road rage, problems going to sleep and staying asleep, nightmares, and night sweats.  The Veteran also reported that he occasionally stares out the window at night and watches for someone to come into his back yard.  He also stated that sometimes he "feels that someone is standing next to him, only to turn around and find out no one is there."

According to the examiner, the Veteran reported that he "worked all the time to numb himself and avoid thinking about all the wounded and dying he saw."  With regard to memory and concentration, he said that he "has a difficult time remembering what people tell him" and "has a hard time focusing long enough to finish tasks."  It was noted in the report that the Veteran is married and has a son.

The report concluded with the statement: "[The Veteran's] PTSD symptoms have caused significant disturbances in all areas of his life.  Because of his hypervigilance and isolating behaviors, he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems, he is not able to learn new tasks.  ... I consider him to be totally and permanently disabled."  See July 2011 psychological consult report of L.G. and Dr. A.F.

In July 2011, the Veteran also underwent a VA-contracted medical examination for PTSD.  The examiner found the Veteran to be a "reliable historian," described his orientation as within normal limits, and found the Veteran's appearance and hygiene to be appropriate.  The Veteran's behavior was characterized as "grossly inappropriate with examples of he is guarded and nervous."  The examiner further noted: "He has poor eye contract during the exam.  Affect and mood shows a flattened affect and mood swings.  Affect is flat with poor range.  Notes mood swings.  Communication is within normal limits.  Speech is within normal limits.  Claimant shows impaired attention and/or focus.  Panic attacks are absent.  There are signs of suspiciousness."

The July 2011 examiner noted the Veteran's report of avoidance reactions, hyperarousal, and reexperiencing trauma.  Although "constant, continuous or ongoing," the symptoms were characterized as "mild" in severity.  The Veteran's PTSD symptoms were found to affect total daily functioning in relation to poor sleep, agitation, irritability, flat affect, a "short fuse," and detachment from others.  The Veteran reported having trouble sleeping and staying asleep.  The examiner noted that the Veteran does not have a history of violent behavior or of suicide attempts.

The Veteran reported that he and his wife were "distant" and that the relationship was "strained from his mood swings and irritability."  The examiner wrote that the Veteran "does have a child/children [and] describes their relationship as caring."  The Veteran stated that he was not close with his two siblings.

The Veteran stated that, when he worked, his relationship with his supervisor and co-workers had been "poor."  He further reported that he was not currently working and had not worked since 2003.  He did, however, also refer to employment as a computer repairman for six months.  In that job, he became "agitated and felt he could not control his behaviors around others."  The Veteran told the examiner that he considered his unemployment to be primarily due to the effects of PTSD.  As noted by the examiner, "he said that as long as he can remember he has been going from one job to the next."  The examiner noted in this context that the Veteran has felt "severe isolation and agitation reactions around others."  See July 2011 report of VA medical examination.

The examiner further noted the following "major changes" in the Veteran's daily activities due to PTSD: poor sleep, agitation, mood swings, and trouble concentrating.  There was also a finding of major social function changes due to the Veteran's mental condition: "for example he is agitated around others, poor behavioral controls and isolates from others."

In addition, the examiner documented that the Veteran: re-experiences traumatic events of Vietnam by recollecting the badly wounded soldiers he saw and by having recurring, distressing dreams; has "physiological reactivity" in response to loud, sudden noise; demonstrates "avoidance of stimuli" by trying to avoid thoughts, feelings, or conversations associated with trauma; avoids people and crowds; and has memory loss, a sense of a "foreshortened future," loss of interest, feelings of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, nightly difficulty falling or staying asleep, exaggerated startle response, daily difficulty concentrating, and hypervigilance characterized by "nervousness around others."

The examiner found no reported history of hallucinations and observed no hallucinations at the time of the examination.  "Obsessive-compulsive behavior" was also found to be absent.  Thought processes were appropriate ("He does not have slowness of thought nor does he appear confused.").  It was noted that the Veteran was able to understand directions, that his abstract thinking was normal, and that his memory was within normal limits.  The examiner noted that neither suicidal nor homicidal ideation was present.  The Veteran was found to be "capable of managing payments in his own best interest" and to not have difficulty performing activities of daily living.  Id.

The examiner determined that the Veteran's PTSD "causes distress or impairment in social, occupational, or other areas of functioning."  The chronic impairments were noted to be poor behavioral controls, mood swings, agitation, trouble controlling his anger around others, and poor social and occupational functioning.

The Veteran's GAF score as noted in the report was 50.  In the diagnosis section of the report, the examiner wrote: "At this time he is considered to be totally disabled.  He is a [sic] reporting poor behavioral controls and short fuse around others."  The examiner determined that the Veteran's "psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment[,] thinking and mood."  The symptoms of this impairment were noted as: "difficulty in adapting to stressful circumstances (including work or a work-like setting) and inability to establish and maintain effective relationships  . . . because of anger reactions."  The Veteran was found to have "difficulty maintaining effective family role functioning because of detachment and isolation."  He also has "occasional interference with recreation or leisurely pursuits because of loss of interest."  He is "agitated around others and detached."

In April 2012, the Veteran underwent a VA compensation and pension examination for PTSD.  His GAF score was 55, and a finding of "occupational and social impairment with reduced reliability and productivity" was made.  The Veteran denied taking psychotropic medication for PTSD or having a history of psychiatric hospitalizations.

Among the symptoms listed in the report were: anxiety, chronic sleep impairment, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.

The report further stated: "For the PTSD symptoms endorsed, his reported frequency of symptoms ranged from 2-3 times/week to daily.  [The Veteran] described the majority of these symptoms as moderate to severe, based on the level of distress he experiences when they occur and their related disruption on his everyday functioning."

The medical examination report noted that the Veteran has been married for 23 years.  The Veteran described his married relationship as "fair" and observed that his wife found him to be "more irritable than in the past."  It was noted that the Veteran has two children and nine grandchildren.  The Veteran stated that his relationship with his children "has been a lot better recently than it had been in the past."  He also said that he has three siblings whom he sees infrequently.  The Veteran reported having "1-2 close friends."  He described his hobbies as "fishing, planting/gardening, reading fishing magazines, and watching fishing shows on television."

With regard to the Veteran's occupational and educational history, the examiner's opinion, based on the Veteran's description of events, was that the Veteran "did not have a long-standing history of difficulties performing physical or sedentary work due to PTSD."  It was noted that the Veteran is not currently working and "has not worked since 2003."  The Veteran denied having interpersonal difficulties or disciplinary actions having been taken against him in that job.  He stated that he then had another manufacturing job for 6 months and resigned following a disagreement with his supervisor.  The Veteran noted that his coworkers had similar disagreements with the supervisor.  The Veteran stated that he tried unsuccessfully to find another job.  He believes that he is currently unable to work "because of irritability, memory, and concentration difficulties."  The examiner acknowledged that the Veteran's "irritability may moderately impair [h]is ability to perform physical or sedentary employment if the occupation involves substantial interpersonal interaction," but the examiner was of the opinion, based on the Veteran's description of his work history, that "there is not a longstanding pattern of difficulty performing physical or sedentary work when performed independently."  The examiner also found the Veteran to be capable of managing his financial affairs.

In June 2012, the Veteran underwent another private psychological assessment.  The findings were: "Client's PTSD continue[s] to interfere significantly in all areas of his life.  His sleep is worse; he continues to have nightmares.  . . .  He complains that he often gets up during the night and sees humanlike shapes, but discovers no one is there.  Client is more irritable; he has had a number of conflicts with family members, particularly his sister in law.  His wife complains that he is more 'grouchy' and has less patience.  People have complained that he is too blunt.  He admits he is having a harder time keeping quiet when his wife thinks he should.  He has had to care for his wife as she recovers from surgery.  Dealing with his wife's medical issues has triggered memories of his time as a medic in Vietnam. . . . Due to the severity and chronicity of his PTSD his prognosis for recovery is poor.  I consider him to be permanently and totally disabled."  June 2012 letter of L.G, licensed psychological associate, and Dr. A.F.

A July 2013 VA treatment record notes that the Veteran PHQ-2 screen score was zero, "which is negative for depression."  The result of the PTSD screen was also negative, as the Veteran denied having nightmares, being constantly on guard, watchful or easily startled, or feeling numb or detached from others, activities, or his surroundings. 

Upon consideration of the entire record, the Board finds that the evidence is at least in equipoise as to whether a 100 percent disability rating is warranted for the Veteran's PTSD.  The Veteran is severely isolated and has significantly impaired social relationships.  He shows irritability, has poor behavioral control, and experiences memory and concentration problems.  His hobbies are basically solitary ones.  The Veteran's family relationships have been distant, marked by conflict, or non-existent for the most part.  A medical evaluator has characterized the Veteran's guardedness and nervousness as "grossly inappropriate" behavior, described his PTSD symptoms as "constant, continuous or ongoing," and considers the Veteran to be "totally disabled."  See July 2011 VA medical examination report.    Furthermore, his watchfulness at the window at night, and his feeling that a person is standing next to him, are comparable to hallucinations, which is an example of a symptom of a 100 percent disability.  See 38 C.F.R. §4.130 (2014).

While some evidence suggests that the Veteran's PTSD does not prevent work that could be performed independently, the evidence is at least in equipoise as to whether the Veteran's symptoms of PTSD result in total occupational impairment.  The Veteran is unemployed.  See April 2012 VA examination report.  He states, "I am not able to work because of PTSD."  See January 2012 and August 2012 TDIU applications.  The Veteran has felt "severe isolation and agitation reactions around others."  See July 2011 VA examination report.  The Veteran has not been fully employed for years, and a psychological evaluation has determined that his PTSD severely compromises his ability to initiate or sustain work relationships.  See July 2011 psychological consult report of L.G. and Dr. A.F.

The report of the Veteran's private treating psychologist concluded that the Veteran, "because of his hypervigilance and isolating behaviors, . . . is severely compromised in his ability to initiate or sustain work relationships."  Furthermore, "due to memory and concentration problems, he is not able to learn new tasks."  His private treatment psychologist considers him to be "totally and permanently disabled."  See July 2011 and June 2012 reports of L.G. and Dr. A.F.

The July 2011 VA medical examiner found that, while the Veteran understands  directions and has normal abstract thinking, PTSD symptoms such as poor behavioral control and agitation cause "distress or impairment in occupational functioning."  A symptom of his disability is "difficulty in adapting to stressful circumstances (including work or a work-like setting)".  Id.  The April 2012 VA examination report also found the Veteran to have "difficulty in establishing and maintaining effective work relationships."

Evidence that tends to weigh against a rating of 100 percent is the Veteran's single report of having one or two close friends, and his occasional report of a fair relationship with his wife and a caring relationship with his children.  Notably however, the record contains additional examples of how these relationships ebb and flow, and are frequently totally conflicted.  To the extent that the evidence is in equipoise, the benefit of the doubt must be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In light of the actual psychiatric symptoms shown in this case, the Board finds that the level of overall psychiatric impairment is consistent with a 100 percent rating.  The Veteran's PTSD disability is characterized by total occupational and social impairment.

For the reasons stated above, an initial evaluation of 100 percent for PTSD is warranted.

Entitlement to TDIU

In January 2002 and August 2012, the Veteran filed applications for increased compensation based on unemployability. The Veteran's claim of entitlement to a total disability based on individual unemployability has been rendered moot by the award of a 100 percent schedular evaluation for PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 . See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's PTSD.  The Veteran, in addition to now being service-connected for PTSD at a 100 percent evaluation, is also service-connected for the following disabilities: amebic liver abscess suspected, with an evaluation of 10 percent from September 27, 1967 and zero percent (noncompensable) from October 1, 1973); bilateral hearing loss, with an evaluation of zero percent (noncompensable) from September 2012; and tinnitus, with an evaluation of 10 percent from September 12, 2012.

The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of amebic liver abscess suspected, bilateral hearing loss, and tinnitus have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2014).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  
Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2014).


ORDER

Entitlement to an evaluation of 100 percent for service-connected PTSD is granted, subject to regulations applicable to the payment of monetary benefits.

The issue of entitlement to a TDIU is moot, and the appeal of that issue is dismissed.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


